Fourth Court of Appeals
                              San Antonio, Texas
                                   JUDGMENT
                                 No. 04-19-00535-CR

                               Jason David KIMBALL,
                                      Appellant

                                          v.

                                The STATE of Texas,
                                      Appellee

             From the 175th Judicial District Court, Bexar County, Texas
                           Trial Court No. 2018CR10002
                 Honorable Catherine Torres-Stahl, Judge Presiding

BEFORE CHIEF JUSTICE MARION, JUSTICE MARTINEZ, AND JUSTICE ALVAREZ

   In accordance with this court’s opinion of this date, this appeal is DISMISSED.

   SIGNED September 11, 2019.


                                           _________________________________
                                           Sandee Bryan Marion, Chief Justice